DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on April 21, 2022 is acknowledged. Claims 21-43 are pending wherein claims 34-36 remain withdrawn pursuant to the election made by Applicant in the response filed on January 11, 2022. Applicant amended claims 21-25, 27-29, 32, 33 and 37-40, and added new claims 41-43. 
Response to Arguments
The amendment necessitated the new grounds of rejection set forth below, rendering moot Applicant’s arguments with respect to the patentability of the claims. While the new grounds of rejection still rely on Loffredo et al. and Day, because the new grounds of rejection are based on a new primary reference, Applicant’s arguments directed to Cobb are no longer relevant. 
Claim Objections
Claims 21, 29, 37 and 42 are objected to because of the following informalities:  
A comma in the preamble of claims 21 and 37 was deleted without a proper indicator. The comma should be re-introduced between the limitations “sample” and “the” in each claim.
In claim 29, the limitation “sample-identifying information” should be changed to “sample identification information”. 
In claim 42, hyphen is missing in the multiple instances of the limitation “machine readable”. 
Appropriate corrections are required.
 Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-33 and 37-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Independent claims 21 and 37 recite a step of “receiving a cartridge”. However, the claims do not indicate the entity performing the receiving. Thus, the scope of the “receiving” step is indefinite. For examination purposes, the limitation will be considered to be synonymous with “providing”. 
Claim 43 is indefinite because there is no antecedent basis for the limitation “the cartridge identification information” in step (d).   
Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The subject matter of claim 24 is evident from claim 21. Claim 24 merely establishes a nomenclature (a first tag reading device) for the entity that performs the reading in step (b) of claim 21. Such recitation fails to further limit the claimed invention. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 21-33 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2013/0315780 A1) in view of Loffredo et al. (US 2006/0180659 A1) and Day (US 2002/0098126 A1).
With respect to claims 21, 37 and 39, Cook et al. disclose a method for processing a patient sample, the method comprising: 
(a) providing a cartridge, wherein the cartridge comprises a first machine-readable cartridge identification tag (see [0152]);
 (b) reading, by a processing instrument, the first machine-readable cartridge identification tag outside the processing instrument, wherein the tag encodes sample identification information (e.g. patient information) and cartridge identification information (e.g. test protocol, lot number, serial number, expiration date) (see [0152]);
(d) loading the cartridge into the processing instrument (see [0152]); and
re-reading the first machine-readable cartridge identification tag and comparing the read information to confirm that the proper cartridge was inserted into the processing instrument (see [0152]). 
The method disclosed by Cook et al. differs from the claimed method in that Cook et al. do not disclose the use of the claimed second machine-readable cartridge identification tag or the claimed machine-readable sample identification tag. 
With respect to the second machine-readable cartridge identification tag, Day discloses a sample tube comprising multiple tags encoding redundant information such that if one tag is corrupted, the other tag can be used to identify the sample tube (see [0079]). In addition, the tags can be compared with one another to confirm the accuracy of the information encoded by the tags. If the information encoded by the tags do not agree, a warning is generated (see [0079]). In light of the disclosure of Day, it would have been obvious to one of ordinary skill in the art to provide the Cook et al. cartridge with a second machine-readable cartridge identification tag encoding the same information as the first machine-readable cartridge identification tag. Naturally, a method of processing the modified Cook et al. cartridge would further comprise the steps of: 
reading the second machine-readable cartridge identification tag after the cartridge has been loaded into the processing instrument (see [0152] of Cook et al. disclosing that the tag is read before AND after insertion into the processing instrument); 
determining whether a match exists between the cartridge identification information encoded by the first machine-readable cartridge identification tag and cartridge identification information encoded by the second machine-readable cartridge identification tag; and
generating a warning (e.g. visual or audio) if a match does not exist.  
With respect to the machine-readable sample identification tag, Loffredo et al. disclose a method of generating a machine-readable sample identification tag 52 encoding sample identification information (e.g. time and date of sample collection, patient name) for a sample collection container 56, wherein the  machine-readable sample identification tag 52 is generated at the time of sample collection (see [0036] and Fig. 13). Given that cartridge identification information (e.g. lot number, expiration date) is ideally generated at the time that the cartridge is manufactured, whereas sample identification information (time and date of sample collection) is ideally generated at the time of sample collection as taught by Loffredo et al., it would have been obvious to one of ordinary skill in the art to provide the Cook et al. cartridge with a separate machine-readable sample identification tag for encoding sample identification information (Cook et al. instead disclose that cartridge identification information and sample identification information are encoded in the same tag). Naturally, a method of processing the modified Cook et al. cartridge would further comprise the steps of: 
reading, by the processing instrument, the first machine-readable cartridge identification tag and the machine-readable sample identification tag, outside the processing instrument (see [0152] of Cook et al.), which would result in… 
creating an association between the sample identification information (e.g. time and date of sample collection) read from the machine-readable sample identification tag and the cartridge identification information (e.g. lot number, expiration date) read from the first machine-readable cartridge identification tag. 
With respect to claims 22 and 38, given that the modified Cook et al. method would generate a warning, it would have been obvious to one of ordinary skill in the art to also concurrently eject the cartridge from the processing instrument so that the cartridge can be retrieved for inspection.  
With respect to claim 23, as discussed above, the modified Cook et al. method would generate a warning in response to determining that there is not a match. While Day does not explicitly disclose the nature of the warning, it would have been obvious to one of ordinary skill in the art to generate the warning using any conventional medium, for example a warning in the form of a sound, or a visual warning such as lights and/or text.     
With respect to claim 24, it does not further limit the claimed invention, as discussed above. Nevertheless, step (b) of claim 21 is performed by a first tag reading device (see [0152] of Cook et al.). 
With respect to claims 25 and 40, Cook et al. disclose that the tag is read before AND after the cartridge is inserted into the processing instrument (see [0152]), using separate tag reading devices (see [0343]). Based on the disclosure, it is evident that the second machine-readable cartridge identification tag would be read by a second (internal) tag reading device (as well as a first [external] tag reading device).   
With respect to claim 26, given that the sample identification tag and the first cartridge identification tag would both be machine-readable, it would have been obvious to one of ordinary skill in the art to create the association using a data processor (i.e. a computer) (see also [0341]-[0342] of Cook et al. disclosing that the processing instrument performs operations on the cartridge based on the information stored in the tag).  
With respect to claim 27, it would have been obvious to one of ordinary skill in the art to provide the Cook et al. processing instrument with multiple, interconnected data processors to improve the efficiency (e.g. speed) of the processing instrument (see also [0209] of Cook et al. disclosing the use of intermediate processors). Moreover, given that the association (step c) occurs prior to the insertion of the cartridge in the processing instrument while the determination of a match (step f) occurs after the insertion of the cartridge in the processing instrument (see claim 21), it would have been obvious to one of ordinary skill in the art to perform steps (c) and (f) using different, interconnected data processors. 
With respect to claim 28, absent a generation of the warning, it would have been obvious to one of ordinary skill in the art to process the cartridge (e.g. conduct a diagnostic test) without interruption (see [0002] of Cook et al. disclosing that a diagnostic test is conducted on the contents of the cartridge). 
With respect to claims 29 and 33, it is evident that the diagnostic test generates a test result (see [0207] of Cook et al.). Moreover, it would have been obvious to one of ordinary skill in the art to associate said test result with the sample identification information, so that a user can correlate said test result with patient information (see also [0349] of Cook et al.).    
With respect to claim 30, given that the second machine-readable identification tag would be a machine-readable tag of different technology relative to the first machine-readable identification tag (see [0079] of Day disclosing that the tags encoding redundant information should be different in case one becomes corrupt), it would have been obvious to one of ordinary skill in the art to use an RFID chip (see [0023] of Loffredo et al. disclosing RFID and barcode as analogous tags) as the second machine-readable identification tag (Cook et al. disclose barcode, see [0207]). 
With respect to claim 31, given that the Cook et al. processing instrument comprises a barcode reader (see [0188]), it would have been obvious to one of ordinary skill in the art to use a barcode for the machine-readable sample identification tag. 
With respect to claim 32, Cook et al. disclose the use of a barcode scanner to read the tag (see [0188] and [0207]). That said, it would have been obvious to one of ordinary skill in the art to use a barcode as the machine-readable sample identification tag of the Cook et al. cartridge. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Loffredo et al. and Day as applied to claims 21-33 and 37-40 above, and further in view of Petersen et al. (US 2001/0012612 A1).
With respect to claim 41, Petersen et al. disclose that it is well-known in the art to encode information regarding testing (e.g. technician identification, location of test, date of test, instrument serial number) into a tag of a sample cartridge (see [0116]). In light of the disclosure of Petersen et al., it would have been obvious to one of ordinary skill in the art to further include the step of creating an association between the sample identification tag and a processing location when conducting the modified Cook et al. method. The modification would enable one to identify a potential error in the testing result if the processing instrument at said processing location is found to be defective.   

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Loffredo et al. and Day as applied to claims 21-33 and 37-40 above, and further in view of Devolder et al. (US 4,529,984).
With respect to claim 42, none of Cook et al., Loffredo et al. and Day disclose the subject matter of the claim. However, it is well-known in the art to use complementary information rather than redundant information to identify matching signals (see lines 25-35, col. 1 of Devolder et al.). In light of the disclosure of Devolder et al., it would have been obvious to one of ordinary skill in the art to further encode the first and second machine-readable cartridge identification tags in the modified Cook et al. method with complementary information that can be used as a basis for correlating the tags. If the modification is made, the tags would encode identical information (e.g. cartridge serial number) as well as complementary information (e.g. tag ID). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Day. 
As discussed above, Cook et al. disclose a method for processing a patient sample, and the method differs from the claimed method in that Cook et al. do not disclose the use of the claimed second machine-readable cartridge identification tag or the claimed machine-readable sample identification tag. 
However, as discussed above, it would have been obvious to one of ordinary skill in the art to provide the Cook et al. cartridge with a second machine-readable cartridge identification tag encoding the same information as the first machine-readable cartridge identification tag, as taught by Day. Naturally, a method of processing the modified Cook et al. cartridge would further comprise the steps of: 
scanning the second machine-readable cartridge identification tag after the cartridge has been loaded into the processing instrument; 
determining whether a match exists between the cartridge identification information encoded by the first machine-readable cartridge identification tag and cartridge identification information scanned from the second machine-readable cartridge identification tag; and
generating a visual and/or an audible warning if the match does not exist.  
Conclusion
The following document is made of record because it is considered pertinent to applicant's disclosure:
Grimwood et al. (US 2018/0100868 A1) disclose a sample tube comprising multiple redundant bar codes that are compared to ensure integrity of the data stored in the bar codes (see [0043]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796